Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-16-00486-CV

                     IN THE INTEREST OF J.C.H. and J.D.H., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00331
                          Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs of appeal are assessed because appellant is indigent.

       SIGNED November 23, 2016.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice